Detailed Action
This action is in response to the application filed on September 14, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on September 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Objections
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 (See MPEP 2106) Claims 1-9 are directed to a method which belongs to a statutory class.
Step 2A, Prong One: Claim 1 recites “sorting data files according to an access frequency of each data file, a sorting mode including an ascending order or a descending order; dividing the data files into at  least two data blocks according to a sorted order, numbers of data files in the at least two data blocks being equal; merging the data files in each of the at least two data blocks in pairs to update the data files. Nothing in the claim element precludes the steps from practically being performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception, i.e., the mental process, is not integrated into a practical application. In particular, the claims only recite additional elements – sorting the updated data files according to the access frequency.” These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function amounts no more than mere instructions to apply the exception using a generic computer component. The processing environments perform a generic function of computing/processing queries. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2A, Prong Two: Claims 1-9 are also analyzed considering all the additional elements recited in them to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. In claims 1-9, the “determining a target number according to the numbers of the data files and the numbers of the distributed node” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. 
Step 2B: Claims 1-9 are also analyzed considering all the additional elements recited in them to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. In claims 1-9 the “obtaining a first ratio between the numbers of the data files” and “obtaining a second ratio between the numbers of the data files” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based upon available resources of the system. 

Claims 1-9 taken as a whole, as an ordered combination of steps, and considering the additional elements, do not provide meaningful limitations to transform the abstract idea into a practical application that is significantly more than the abstract idea itself.

	All dependent claims have been analyzed for each of the steps stated above. Dependent claims are not patent eligible for the same reasons as applied above. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Qiang et al. (CN 112306452 A) in view of Kamiyama et al. (US/5,584,018).

Regarding claim 1, Zhang, Qiang discloses “A data file distribution method, comprising operations of: sorting data files according to an access frequency of each data file, a sorting mode including an ascending order or a descending order;” [See [006], [0017]) (A method for merge-sort-based processing of data; by merging sequencing algorithm comprises: splitting a full sequence containing the data to be sorted. Sorting the sub-sequences according to an ascending order of the minimum values of the value ranges of the sub-sequences.)

“dividing the data files into at least two data blocks according to a sorted order, numbers of data files in the at least two data blocks being equal; merging the data files in each of the at least two data blocks in pairs to update the data files” (See [0019]-[0020], [0026]) (Further, comprises: a dividing unit, for splitting a full sequence containing the business data to be sorted into a plurality of sub-sequences; taking the minimum value and the maximum value of the value range of the first sub- sequence among the sorted sub-sequences as a minimum value and a maximum value of a merged range; and [0020] screening and identifying a target sub-sequence in an order of the sorted sub-; after the target sub-sequence is identified, integrating the newly identified target sub-sequence and the first target sub-sequence among the sorted sub-sequences into the set and replacing the maximum value of the merged range with the maximum value of the newly identified target sub-sequence, thereby updating the merged data files.)

But, Zhang does not explicitly disclose “sorting the updated data files according to the access frequency of each data file until the numbers of the data files are equal to numbers of distributed nodes; and placing the data files on corresponding distributed nodes.” 

However, Kamiyama teaches “sorting the updated data files according to the access frequency of each data file until the numbers of the data files are equal to numbers of distributed nodes; and placing the data files on corresponding distributed nodes.” (See Fig. 4, Fig. 5 and Col. 5, lines 1-9 and Col. 5, lines 24-29) wherein, FIG. 4 is a graph for explaining distinction between frequently accessed data and rarely accessed data. Stored data are sorted in the order of access frequencies. Data exhibiting an access frequency exceeding a predetermined threshold value is managed as frequently accessed data, and data exhibiting an access frequency lower than the predetermined threshold is managed as rarely accessed data. as shown in FIG. 5, data is desirably stored in the following manner when the total amount of stored data is small, the data are evenly stored in the respective media. As the amount of stored data increases, frequently accessed data is gradually migrated from the medium M1, and rarely accessed data gradually occupy the medium M1.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang with Kamiyama  in order to "achieve high performance, and change the operation management of stored data and media, as well as to provide a practical system in which automatic relocation processing of data is sequentially performed under the control of the system, thereby preventing large-scale data relocation processing immediately before a disk which is full is replaced and greatly facilitating a system operation. It will also provide a very inexpensive system using conventional portable disks.” (Kamiyama Col.1 lines, 45-50).

Regarding claim 2, Zhang, Qiang in view of Kamiyama discloses “The data file distribution method of claim 1, wherein the operation of dividing the data files into at least two data blocks according to a sorted order comprises: determining a target number according to the numbers of the data files and the numbers of the distributed nodes; and dividing the data files into data blocks with the target number according to the sorted order.” (See Fig. 1 and [0019]-[0020], [0026]) (Comprises: a dividing unit, for splitting a full sequence containing the data to be sorted into a plurality of sub-sequences; Screening and identifying a target sub-sequence in an order of the sorted sub-sequences; Traversing all the sub-sequences according to the designated sub-sequence, so as to screen out a target sub- sequence such that the target sub-sequence has a minimum value that is greater than or equal to a value of the designated sub-sequence, or that the target sub- sequence has a maximum value that is smaller than or equal to a value of the designated sub-sequence.)

Regarding claim 3, Zhang, Qiang in view of Kamiyama discloses “The data file distribution method of claim 2, wherein the operation of determining a target number according to the numbers of the data files and the numbers of the distributed nodes comprises: obtaining a first ratio between the numbers of the data files and a multiple of the numbers of the distributed 7; and using the first ratio as the target number.”  (See Fig. 1 and [0020]) (Screening and identifying a target sub-sequence in an order of the sorted sub-sequences such that the minimum value of the target sub-sequence is greater than or equal to the maximum value of the merged range; after the target sub-sequence is identified, integrating the newly identified target sub-sequence and the first target sub-sequence among the sorted sub-sequences into the intermediate set; and replacing the maximum value of the merged range with the maximum value of the newly identified target sub-sequence.)

Regarding claim 5, Zhang, Qiang in view of Kamiyama discloses “The data file distribution method of claim 1, wherein the operation of merging the data files in each data block in pairs to update the data files comprises: merging a current first target file and a current second target file in a data column composed of data files in each data block to obtain updated data files, the current first target file being a data file at a first position of the data column, and the current second target file being a data file at a last position of the data column when merging for the first time; updating a data file next to the current first target file in the data column as a new first target file, and updating a data file previous to the current second target file in the data column as a new second target file; and merging the new first target file and the new second target file in the data column composed of the data files in each data block to obtain updated data files, until all the data files in each data block are merged.” (See Fig. 1-Fig. 2)

Regarding claim 6, Zhang, Qiang in view of Kamiyama discloses “The data file distribution method of claim 1, wherein an access frequency of a new data file obtained by merging two data files is a sum of access frequencies of the two data files before merging.” (Step 6 of Fig. 1 which discloses respectively combining all sub-sequences in each set to be combined to obtain ordered new sub-sequences; and merging all the new sub-sequences to obtain ordered series.)

Regarding claim 7, Zhang, Qiang in view of Kamiyama discloses “The data file distribution method of claim 5, wherein the operation of placing the data files on corresponding distributed nodes comprises: placing the current first target file and the current second target file in the data column composed of data files in each data block to a first distributed node; and placing the data file next to the current first target file in the data column and the data file previous to the current second target file in the data column to a second distributed node, until all the data files in all the data blocks are placed on corresponding distributed nodes. (See Fig. 1 and [0020]) ((The system may be distributed to a plurality of network nodes; Screening and identifying a target sub-sequence in an order of the sorted sub-sequences such that the minimum value of the target sub-sequence is greater than or equal to the maximum value of the merged range; after the target sub-sequence is identified, integrating the newly identified target sub-sequence and the first target sub-sequence among the sorted sub-sequences into the intermediate set; and replacing the maximum value of the merged range with the maximum value of the newly identified target sub-sequence.)

Regarding claim 8, Zhang, Qiang in view of Kamiyama discloses “A smart device, comprising a memory, a processor, and a data file distribution program stored in the memory and executable on the processor, the data file distribution program, when executed by the processor, implements operations of the data file distribution method of claim 1.” (See Fig 2 and [0038]) (Invention provides a computer system, include several instructions that direct a computer-based apparatus (such as a smart device, which comprises: one or more processors; and a memory associated with the one or more processors, the memory storing program instructions that when read and executed by the one or more processors, performs the method.)

Regarding claim 9, Zhang, Qiang in view of Kamiyama discloses “A non-transitory computer readable storage medium, wherein a data file distribution program is stored in the computer readable storage medium, the data file distribution program, when executed by a processor, implements operations of the data file distribution method of claim 1.” (See [0120]) (Computer software product may be stored in a storage medium, such as a ROM/RAM, a disc, an optical disk, or the like and include several instructions that direct a computer-based apparatus (such as a personal computer, or smart device) to perform the methods as described in any embodiment or any part of an embodiment of the invention.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154